Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Claims 1-6, 9, 10, 13-18, 20, 21, 24, 31-33, 46 and 47, are pending and being examined.

Response to Amendment
The previous rejection of Claims 24, 32 and 33, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn in light of the Applicant’s cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 24 recites “wherein the formulation contains between about 2% and about 15 % by weight of the liquid resin of the phenoxy epoxy hybrid resin.” However, Applicant’s specification only recites the total epoxy resin in a range of 2-75 wt% in the formulation, but does not recite any amount range in reference to the amount of liquid epoxy resin of the phenoxy epoxy hybrid resin. The Applicant’s specification only has support in examples 1-5 which show the amount of liquid epoxy resin of the phenoxy epoxy hybrid resin in the formulation in amounts of 7.8 wt%, 14.8 wt%, 13.8 wt% and 7.8 wt%, which is a much narrower range than 2-15 wt%. Thus, for the above reasons, the claim is considered new matter.

Claim 47 recites “wherein the adhesive formulation has a lap shear strength of at least 20 MPa…” However, Applicant’s specification does not describe any range of lap shear strength. The only lap shear strength is shown in examples 1-5 which only have lap shear strengths of 35.4 MPa, 36.8 MPa, 34.06 MPa, and 34.84 MPa, which is a narrower range than at least 20 MPa. Thus, for the above reasons, the claim is considered new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 9, 10, 13-18, 20, 21, 31-33, 35 and 46, are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/045270 A1 or US 2011/0036497 A1 to Lammerschop et al. (hereinafter Lammerschop) and in view of US 2008/0308212 A to Sheasley et al. (hereinafter Sheasley’212). Citations of the Lammerschop reference are directed to the US publication.

Regarding claims 1, 2, 4, 5, 6, 10, and 18, Lammerschop teaches an epoxy paste composition useful for adhesives that is pumpable at room temperature wherein the composition comprises an at least one epoxy resin, rubber particles having a core-shell structure, a thixotropic agent and at least one heat-activated curing agent. (See abstract and para 7). The adhesive is capable of being flowed or pumped at room or ambient temperatures, in liquid or paste form, (para 7 and 79), wherein the epoxy resin is preferably a liquid epoxy resin derived from bisphenol A or bisphenol F and epichlorohydrin (para 14-15), used in an amount of 30-65 wt% of the adhesive, (para 15),which qualifies as the liquid epoxy resin within the claimed amounts. The core-shell rubber particles comprises an elastomeric/rubbery core and a non-elastomeric shell (para 16), which meets claim 10, wherein the shell may be grafted upon the core (para 16). The core-shell rubber particles may be used in an amount of 0.1-10 wt% of the adhesive composition. (para 42). Lammerschop further teaches other tougheners or impact modifiers may be added to the composition such as reaction products of epoxy-reactive copolymers of butadiene, for example HYCAR, with epoxy resins as described in US 2003/0196753 or US 6,776,869 which is incorporated by reference in its entirety, (para 65), and can be used in an amount of 0.1-40 wt% of the adhesive composition, (para 66-67), which overlaps and meets the amounts in claims 1 and 2. This reaction product of HYCAR and epoxy resin qualifies as the claimed adduct of an epoxy resin and an elastomer of claims 4, and 5.  
Lammerschop does not explicitly teach the phenoxy resin.
However, Sheasley'212 teaches an adhesive material comprising an epoxy resin, impact modifier, flexibilizer, curing agent and filler (See abstract), used in the field of structural adhesives for automotive vehicles, (para 2-3 and 77), which is the same field as Lammerschop. Sheasley'212 also teaches wherein the epoxy resin is preferably a liquid epoxy resin such as bisphenol A or F epoxy resins (para 25), which is a similar based adhesive taught in Lammerschop.  Sheasley'212 further teaches that the adhesive would typically include one or more additional polymers such as thermoplastic polyethers, (para 52), specifically phenoxy resins such as PKHH and PKHJ (para 55). Applicant cites in their specification PKHH qualifies as a phenoxy resin of claim 6 (page 4, line 31). The thermoplastic polyethers are preferably included in an amount of 10-15 wt% of the adhesive material and provides for dimensional stability to the adhesive material. (para 54). Such stability is also a desired property for the adhesive in Lammerschop. (para 5 and 20).
It would have been obvious to one ordinarily skilled in the art before the time of invention to further include the 10-15 wt% amount of phenoxy resin of Sheasley'212 in the adhesive composition of Lammerschop because Sheasley'212 teaches one or more additional polymers such as thermoplastic polyethers, (para 52), specifically phenoxy resins, (para 55), may be added to a similar liquid epoxy based structural adhesive in order to provide for dimensional stability to the adhesive material, (para 54), and such stability is also a desired property for the adhesive in Lammerschop. (para 5 and 20).
pre-formed dissolution product…”
However, Lammerschop does teaches that the adhesive can be formulated to be  capable of being “flowed or pumped” at ambient temperatures and can also be heated up to a temperature where the latent curing agent is not activated to reduce viscosity to a workable level (para 79). Furthermore, Sheasley'212 teaches that formation of adhesive materials can be achieved by known techniques such as mixing the adhesive material into a homogeneous composition prior to activation thereof (para 69), such as mixing the components with heat and/or pressure to soften or liquidize the components so that they are intermixed by stirring into a homogenous composition (para 70), wherein the temperature is to be below activation temperature of the adhesive, (para 73). Sheasley'212 further teaches the easier to soften/liquidize components, such as the polymer based materials, can be heated/mixed first and thereafter, the remaining components may be intermixed with them (para 71), which qualifies as the “pre-formed” dissolution. The above teaching of Sheasley'212 demonstrates that the mixing the adhesive material into a homogeneous composition prior to activation thereof through a combination of heat and/or pressure to soften and liquidize the components, such as the easier to soften polymer based materials first and thereafter the remaining components, (para 69-71), is a known technique of formation for adhesive materials, and furthermore, achieves the desired properties of lowering the viscosity/flowability before activation as cited above in Lammerschop.
It would have been obvious to one ordinarily skilled in the art before the time of invention to use the mixing/formation technique of Sheasley'212 for the adhesive composition of Lammerschop because Sheasley'212 teaches that formation of adhesive materials can be 
The combined teachings do not explicitly disclose the “phenoxy epoxy hybrid resin supplied as a solution formed by dissolving a phenoxy resin in a liquid epoxy resin…” However, this is a product by process limitation which would have been satisfied by the presence of the liquid epoxy resin and the phenoxy resin in the adhesive taught above by the combination of Lammerschop and Sheasley'212 and obtained by the mixing formation technique to form a homogeneous composition taught by Sheasley'212.
The combined teachings do not explicitly disclose the claimed properties of “wherein the adhesive formulation functions over a temperature range of about -40°C to about 90°C…” and the claimed “wedge impact strength.” 

Thus, one skilled in the art would have a reasonable expectation for the adhesive composition resulting from the combination of Lammerschop and Sheasley’212 to obviously embrace embodiments satisfying the claimed adhesive strength properties because the combination results in a substantially identical composition, specifically the epoxy adhesive paste having the claimed amounts of epoxy elastomer adduct, phenoxy resin, and core-shell polymer, and Applicant cites in their specification that it is the combination/amount of the epoxy elastomer adduct, phenoxy resin, and core/shell polymer that affects the structural properties such as adhesive strength and toughness (page 3, ln 26-29 and page 4, ln 12-15). See or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
In regard to the limitation “used in welding operations,” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As cited above, the composition resulting from the combination of Lammerschop and Sheasley’212 teaches each and every component of the claimed invention and is substantially identical to the claimed composition, thus one skilled in the art would reasonably expect it to have the claimed properties. Therefore, it is a structurally similar adhesive composition with the same properties, and thus, would be capable of having the strength to be used in metal welds. This is further evident because Lammerschop also teaches the adhesive can be used for structural bonding of vehicle construction, (para 77 and 81), and applied to a surface and cured (para 78).

Regarding claim 9, the limitation of “provides added strength to metal welds including weld flanges” is a recitation of the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As cited above, 

Regarding claims 13-17, Lammerschop teaches the core-shell rubber particles comprises an elastomeric/rubbery core and a non-elastomeric shell (para 16), wherein the shell may be grafted upon the core (para 16). The core polymer may comprise of monomers of butadiene, acrylonitrile, (meth)acrylates such as methyl methacrylates, and/or styrene (para 16, 21, 24, 26), and may also have crosslinking monomer with carbon-carbon double bonds (para 28-29). The shell polymer may comprise of monomers of acrylonitrile, (meth)acrylates and alkyl (meth) acrylates (para 16, 21, 34). 

Regarding claims 20, 21, and 46, Lammerschop teaches the curing agent may be aromatic amines, or dicyandiamides. (para 69).

Regarding claim 31, Lammerschop further teaches mixtures of other tougheners may be included in the adhesive composition such as adducts of polysulfides and epoxy resins (para 65-66). 


Lammerschop teaches the adhesive composition may comprise of liquid epoxy resins such as diglycidyl ethers of bisphenol A or F (para 14 and 15), and solid epoxy resins such as polyglycidyl ethers of an aliphatic polyalcohol (para 13 and 15), wherein the amount of epoxy resin may contain about 30-65 wt% of the adhesive and the liquid to solid epoxy ratio is from 2:1 to about 8:1 (para 15). 
Lammerschop further teaches the core-shell rubber particles may be used in an amount of 0.1-10 wt% of the adhesive composition (para 42), the epoxy elastomer adduct can be used in an amount of 0.1-40 wt% of the adhesive composition, (para 66-67), the curing agent or curing accelerator may be used in an amount of 0.5-10 wt % of the adhesive composition, (para 70-71), and 0.5-20 wt% of fillers such as silica or clay, (para 72), and Sheasley'212 teaches using an amount of 10-15 wt% of the phenoxy resins in the adhesive material. (para 54).

Claim 3 and 47 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lammerschop and Sheasley’212, as applied to claim 1 above, and further in view of US 6,776,869 B1 to Schenkel. (hereinafter Schenkel).

Regarding claims 3 and 47, as cited above and incorporated herein, the combination of Lammerschop and Sheasley’212 teaches the adhesive formulation of claim 1.
Lammerschop further teaches other tougheners or impact modifiers may be added to the composition such as reaction products of epoxy-reactive copolymers of butadiene, for 
Although Lammerschop does not explicitly teach the adduct comprising a 1:5 to 5:1 epoxy to elastomer ratio of claim 3, Lammerschop teaches use of the epoxy-reactive copolymers of butadiene, for example HYCAR, such as those with epoxy resins as described in US 6,776,869 (Schenkel) which is incorporated by reference in its entirety, (para 65). Schenkel teaches an adduct prepared from Hycar and bisphenol A epoxy resin (DGBEA), wherein the resulting adduct contains 40% butyl rubber (col 9, ln 42-46), correlating to a remaining amount of 60 wt% of epoxy resin, which is within the claimed ratio of 1:5 to 5:1. (i.e. 16.7-83.3 wt%).
Thus, it would have been obvious to one ordinarily skilled in the art before the time of invention to use the epoxy adduct examples in Schenkel for the epoxy adduct in Lammerschop because Lammerschop specifically cites the Schenkel reference and incorporated it by reference its entirety, (para 65).
Regarding the adhesive properties of claim 47, the combined teachings is silent regarding the claimed properties of “wherein the adhesive formulation functions over a temperature range of about -40°C to about 90°…” the claimed “lap shear strength,” and the claimed “wedge impact strength.” 
However, the combination of Lammerschop and Sheasley’212 teaches a substantially identical adhesive composition to the claimed adhesive. Specifically, Lammerschop teaches the core-shell rubber particles used in an amount of 0.1-10 wt% of the adhesive composition, (para 42), and the epoxy elastomer adduct used in an amount of 0.1-40 wt% of the adhesive composition, (para 66-67), while Sheasley'212 teaches using an amount of 10-15 wt% of the 
Thus, one skilled in the art would have a reasonable expectation for the adhesive composition resulting from the combination of Lammerschop and Sheasley’212 to obviously embrace embodiments satisfying the claimed adhesive strength properties because the combination results in a substantially identical composition, specifically the epoxy adhesive paste having the claimed amounts of epoxy elastomer adduct, phenoxy resin, and core-shell polymer, and Applicant cites in their specification that it is the combination/amount of the epoxy elastomer adduct, phenoxy resin, and core/shell polymer that affects the structural properties such as adhesive strength and toughness (page 3, ln 26-29 and page 4, ln 12-15). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lammerschop and Sheasley’212, as applied to claim 1 above, and further in view of US 2010/0272908 A1 to Sturgill et al. (hereinafter Sturgill).

Regarding claim 24, as cited above and incorporated herein, the combination of Lammerschop and Sheasley’212 teaches the adhesive formulation of claim 1.
Lammerschop teaches the adhesive composition may comprise of liquid epoxy resins such as diglycidyl ethers of bisphenol A or F (para 14 and 15), and solid epoxy resins such as polyglycidyl ethers of an aliphatic polyalcohol (para 13 and 15), wherein the amount of epoxy resin may contain about 30-65 wt% of the adhesive and the liquid to solid epoxy ratio is from 2:1 to about 8:1 (para 15). 
Lammerschop does not explicitly teach wherein the formulation contains about 2-15 wt% of the liquid epoxy resin.
However, Sturgill teaches compositions useful for adhesives such as heat-curable epoxy-based adhesive compositions (See abstract), wherein the adhesives can be pumped at ambient/room temperatures (para 62 and 68), and used in the field of epoxy structural adhesives (para 3 and 64-65), which is in the same field of use of similar and compatible epoxy-based structural adhesives as cited above in Lammerschop. Sturgill further teaches the epoxy resin can be liquid epoxy resins such as diglycidyl ethers of bisphenol A or F (para 10 and 14), and solid epoxy resins such as polyglycidyl ethers of an aliphatic polyalcohol (para 11 and 15), wherein the amount of epoxy resins may contain about 20-65 wt% of the adhesive, (para 15). The above amounts of liquid/solid epoxy resins in Sturgill is similar to the teachings of 
It would have been obvious to one ordinarily skilled in the art before the time of invention to use the above amount ranges of 20-65 wt% of epoxy resins of Sturgill for the 30-65 wt% amount ranges of epoxy resins of Lammerschop because Sturgill teaches same field of use of similar and compatible epoxy-based structural adhesives as cited above in Lammerschop, Sturgill teaches liquid/solid epoxy resins which are similar to the teachings of Lammerschop in similar amount ranges, and the teachings of Sturgill demonstrates to one skilled in the art that the above amount ranges of liquid/solid epoxy resins of Sturgill would be suitable for use in structural epoxy-based adhesives. Therefore it has been found that the selection of known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  
Thus, using the above teachings if there is 20 wt% of epoxy resin with a 3:1 ratio of liquid:solid epoxy resins, this correlates to 15 wt% of liquid epoxy resin and 5 wt% of solid epoxy resin, which meets the claimed range.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
On page 8-9, the Applicant argues that it is the combination of the adduct, core/shell polymer, and the phenoxy resin which gives the adhesive unexpected good properties as shown 
The Applicant’s arguments of unexpected results are found to be unpersuasive because, although the Czaplicki declaration and Applicant’s examples do show good adhesive properties of T-Peel values and Lap Shear from the synergy of the epoxy-elastomer adduct and phenoxy epoxy hybrid dissolution, the Applicant has not met their burden in showing unexpected results because 1) the claims do not commensurate in scope to the Applicant’s data/examples. See MPEP 716.02 (a-e).  
Applicant’s claims do not commensurate in scope to the data of Applicant’s examples and the examples of the Czaplicki declaration. The examples in the Applicant’s specification and the Czaplicki declaration showing good adhesive properties are directed toward adhesive formulations wherein the phenoxy epoxy resin hybrid resin is a dissolution product with 40% of phenoxy resin and 60% liquid epoxy resin or 28% phenoxy by weight based on the dissolution product, wherein the adhesive formulation also has a specific total weight% of the total epoxy resin in the adhesive formulation, specific amounts of the phenoxy in the total formulation, and specific amount ranges of epoxy/elastomer adduct. However, Applicant’s claims are to broader ranges of no more than 20 wt% of phenoxy resin and 2-75 wt% of total epoxy resin in the adhesive formulation. For examples in the Applicant’s specification and Czaplicki declaration, phenoxy resin is used in an amount of 5.2, 9.8, 9.2, 5.2, 4, and 4.1 wt% of the formulation, while claim 1 is only directed to “no more than 20 wt%”.

On page 9-10, the Applicant argues that although the phenoxy epoxy hybrid resin is defined by the process of dissolving a phenoxy resin in a liquid epoxy resin, it is different because it provides has the unexpected good properties as cited above. This is not persuasive because there is not a structural difference in dissolving a phenoxy resin with a liquid epoxy resin such as wt% amounts or a chemical reaction. In regard to the argument of unexpected good properties, this is found unpersuasive as addressed above and incorporated herein.
On page 10-11, the Applicant argues that the prior art must be “identical” and not just “substantially identical” in order to meet the burden in showing inherency. This is not persuasive for the same reasons addressed on page 18 of Office Action dated 08/13/2020, which are incorporated herein. 
On page 11-12, the Applicant makes the same arguments of unexpected good properties as cited above and this is found unpersuasive as addressed above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.